Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 01/04/2022 has been entered. Claims 22-23, 25, 27-28, 30, 32-35 have been amended.  Claims 24 and 29 have been cancelled. Claims 57-84 have been added. Claims 22-23, 25-28, 30-35 and 57-84 are pending in this application.

Response to Argument
Applicant's arguments with respect to claims 22, 27, 32 and 34 rejection under 35 U.S.C 103 have been fully considered and persuasive. The rejection has been withdrawn.

Notes on Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 32-33, 73 and 76-77 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
 
Such structure is being described at least by the drawing Fig. 11 and paragraph [0082] of the description.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter
Claims 22-23, 25-28, 30-35 and 57-84 are allowed.
The following is an examiner’s statement of reasons for allowance:

The closest prior arts made of records are, Samsung Electronics (Korean Pub No. KR 20080067078 A, referred to as Samsung, Craig et al. (U.S Pub No 2014/0181904 A1, referred to as Craig) and Kaippallimalil (U.S Pub No 2009/0054037 A1, referred to as Kaippallimalil).

Samsung discloses a method and an apparatus for a fast re-authentication in a broadband wireless communication system are provided to reduce a roaming time between a wireless LAN and a broadband wireless communication network by performing a re-authentication using a PMKID (Pairwise Master Key Identifier).

Craig discloses techniques for deriving a WLAN security context from an existing WWAN security context are provided. According to certain aspects, a user equipment (UE) establishes a secure connection with a wireless wide area network (WWAN). The UE may receive from the WWAN an indication of a wireless local area network (WLAN) for which to derive a security context. The UE then derives the security context for the WLAN, based on a security context for the WWAN obtained while establishing the secure connection with the WWAN and establishes a secure connection with the WLAN using the derived security context for the WLAN.

Kaippallimalil discloses an apparatus comprising a node comprising an access controller (AC) and an authentication, authorization and accounting (AAA) proxy (AAA-P), wherein the AC is configured to manage authentication for a user equipment (UE), and wherein the AAA-P is configured to exchange authentication information related to the UE with an AAA server.

However, regarding claims 22, 27, 32 and 34, the prior art of Samsung, Craig and Kaippallimalil,  when taken in the context of the claim as a whole do not disclose nor suggest, “wherein the EAP identity response includes a realm value that identifies the WLAN termination point that the user equipment-generated first identifier is transmitted to, the realm value further identifying a serving network identity of a wireless wide area network (WWAN) node in communication with the WLAN termination point.”.

Claims 23, 25-26 and 61-66 depend on claim 1, claims 28, 30-31 and 67-72 depend on claim 27, claims 33,  57-58 and 73-78 depend on claim 32 and claims 35, 59-60 and 79-84 depend on claim 34, and are of consequence allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  See PTO-892. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASSAN SAADOUN whose telephone number is (571)272-8408. The examiner can normally be reached Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/HASSAN SAADOUN/Examiner, Art Unit 2435                                                                                                                                                                                                        

/YOGESH PALIWAL/Primary Examiner, Art Unit 2435